Citation Nr: 1043259	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  05-37 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a lung disorder to 
include as due to exposure to asbestos.

3.  Entitlement to service connection for a left leg disorder.

4.  Entitlement to service connection for residuals of 
appendicitis with scar.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from January 1953 to February 
1957.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the Veteran's claims for service 
connection for a low back disorder, a lung disorder and residuals 
of a left leg and appendicitis disorders.  The Veteran disagreed 
and perfected an appeal.

In May 2007, the Veteran and his representative presented 
testimony in support of the Veteran's claim at a video-conference 
hearing before the undersigned Veterans Law Judge (VLJ).  A 
transcript of that hearing has been associated with the Veteran's 
VA claims folder.

In a July 2007 decision, the Board remanded the claims for 
further evidentiary and procedural development.


FINDINGS OF FACT

1.  A preponderance of the competent evidence supports a finding 
that the Veteran's low back disorder is unrelated to his active 
duty service.

2.  A preponderance of the competent evidence supports a finding 
that the Veteran's lung disorder is unrelated to his active duty 
service.

3.  A preponderance of the competent evidence supports a finding 
that the Veteran's left leg disorder is unrelated to his active 
duty service.

4.  A preponderance of the competent evidence supports a finding 
that the Veteran's residuals of appendicitis including the scar 
are related to his active duty service.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a low back disorder is 
not warranted.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2010).

2.  Entitlement to service connection for a lung disorder is not 
warranted.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2010).

3.  Entitlement to service connection for a left leg disorder is 
not warranted.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2010).

4.  Entitlement to service connection for residuals of 
appendicitis including scar is warranted.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he injured his back during service 
lifting a 55 gallon drum onto a truck and that he has suffered 
back problems since.  He contends that during service he was 
exposed to and inhaled chemicals and other hazardous substances 
related to his duties as a firefighter and that his current lung 
disorder was incurred during service.  He contends that he 
injured his left leg during service and that it has resulted in 
his current left leg disorder.  Finally, he contends that he 
suffered abdominal pain during service that ultimately led to 
appendicitis and an appendectomy after service which left him 
with a scar.  The Board will first address preliminary matters 
and then render a decision on the issues on appeal.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held that 
compliance with remand instructions is neither optional nor 
discretionary.  The Court further held that the Board errs as a 
matter of law when it fails to ensure compliance with remand 
orders.

As noted above, in July 2007 the Board remanded the Veteran's 
claims for further procedural and evidentiary development.  The 
Board ordered VBA to ensure all statutorily required notice to 
the Veteran and development of his claims was completed.  VBA was 
specifically directed to request that the Veteran identify all 
healthcare providers he saw for his claimed disorders; to 
directly contact Stead Air Force Base and request records 
pertaining to the Veteran from 1953 onward; and to obtain VA 
treatment records pertaining to the Veteran from VA health 
facilities in Chillicothe, Ohio.  In addition, VBA was directed 
to provide the Veteran with medical examinations for his claimed 
disorders.  The examiners were directed to provide opinions 
regarding the likely etiology of those disorders, and VBA was 
directed to provide the Veteran with reasonable notice of any 
examination scheduled.

Although VBA is required to comply with remand orders, it is 
substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the examiner 
made the ultimate determination required by the Board's remand, 
because such determination "more that substantially complied 
with the Board's remand order").  The record includes an August 
2007 letter to the Veteran notifying him of the statutorily 
required information regarding his claims and a request that he 
identify and complete authorizations for release of medical 
records from the physicians named in the Remand order.  The 
record also includes evidence that VBA obtained records from VA 
Chillicothe.  Finally, the record includes medical examination 
reports dated April 2010 regarding the Veteran's claimed 
disorders and opinions regarding the etiology of those disorders.  

For those reasons, the Board finds that VBA has substantially 
complied with the Board's July 2007 remand order.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1).  

The Veteran was notified in an August 2007 letter of the evidence 
required to substantiate a claim for service connection, the 
steps VA would take to assist him in developing his claim, 
including providing him with a medical examination and obtaining 
pertinent records from VA, military and other federal and state 
agencies, and from private medical or employment providers.  The 
Veteran was further informed of how VA determines a disability 
rating and an effective date.  The notice was provided prior to 
the May 2010 final decision regarding the claims on appeal.  

The record indicates that VA has obtained the Veteran's service 
treatment records, service personnel records, VA treatment 
records and private medical records identified by the Veteran.  
In addition, as noted above, the Veteran received VA medical 
examinations pertaining to his claimed disorders in April 2010.  
As discussed below, the Board finds that the examinations were 
sufficient to allow adjudication of the Veteran's claims.

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  As 
noted in the Introduction, the Veteran and his representative 
presented evidence and testimony in support of his claims at a 
May 2007 video conference hearing before the undersigned VLJ.

The Board will proceed to the merits of the Veteran's claims.

Entitlement to service connection for a low back disorder.

Entitlement to service connection for a lung disorder to 
include as due to exposure to asbestos.

Entitlement to service connection for a left leg disorder.

Entitlement to service connection for residuals of an 
appendicitis with scar.

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

In order to establish service connection or service-connected 
aggravation for a present disability, there must be (1) evidence 
of a present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  See Shedden v. Principi, 381 F.3d 
1163 at 1166-67 (Fed. Cir. 2004).



Analysis

The Veteran served in the U.S. Air Force as a firefighter.  He 
contends he injured his back when he helped lift a 55 gallon drum 
of firefighting foam.  See May 2007 hearing transcript at page 3.  
He testified that after the injury, he was treated at a 
dispensary and had limited duty for a period afterward.  See 
hearing transcript at page 4.  His wife has also made a statement 
received in September 2007 to the effect that she recalled the 
event because the Veteran was so injured, he could not lift their 
infant child.  The Veteran essentially contends that his 
condition has not improved since the injury during service.

The Veteran contends that during service as a firefighter, he was 
exposed to harmful chemicals without the benefit of breathing 
apparatus which has resulted in his current lung disorder.  See 
hearing transcript at pages 19-20.  The Veteran testified that he 
fell on his left leg in service and that it has continued to 
bother him since.  See hearing transcript at pages 25-27.  

Because the claims present similar evidence and identical law, 
they will be addressed in the same analysis.  As noted above, in 
order to establish service connection or service-connected 
aggravation for a present disability, the evidence must show: (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The Board will address 
each element with regard to each claimed disorder.

With regard to element (1) and the claimed disorders, the Board 
notes that the April 2010 VA examiner diagnosed the Veteran with 
spondylosis of lumbar sacral spine, degenerative disc disease of 
lumbar sacral spine and facet arthropathy; chronic obstructive 
pulmonary disease, asthma and mild LLL [left lower lobe] 
pulmonary fibrosis; and, degenerative joint disease and 
chondromalacia of the left knee.  Thus, element (1) is satisfied 
as to each claimed disorder.


With regard to element (2), the Board has carefully reviewed the 
Veteran's service treatment records and notes that there is no 
entry regarding the complaint of or treatment for a back injury.  
Indeed, the Veteran's report of his medical history at the time 
of his discharge from service is silent as to any back condition.  
Similarly, the Air Force medical examiner who performed a 
physical examination of the Veteran at the time of discharge did 
not indicate any history of or then current back ailment of any 
kind.  The Board is aware that both the Veteran and his wife have 
made statements describing the incident described above.  For the 
following reasons, the Board finds that the statements are not 
credible.

The contemporaneous evidence is silent regarding a back injury 
and stands in stark contrast to the injury described by the 
Veteran and his wife.  The Court has held that contemporaneous 
evidence has greater probative value than history as reported by 
the claimant. See Curry v. Brown, 7 Vet. App. 59, 68 (1994). The 
Court has also held that the Board may consider whether the 
Veteran's personal interest may affect the credibility of 
testimony. See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  
In this case, it appears that the Veteran has unfortunately lost 
possession of his home during the pendency of his claims and he 
has made statements regarding how much he needs income.  
Additionally, the record shows that the first complaint, 
treatment, and diagnosis of the Veteran's back condition was many 
years after discharge, and such a length of time without 
treatment is negative evidence that weighs against the Veteran's 
claim.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd 
Forshey, 1335, 1358 (Fed. Cir. 2002) (en banc).  Finally, the 
Veteran's claim was filed in 2004, almost 50 years after his 
discharge from active duty.  See Shaw v. Principi, 3 Vet. App. 
365 (1992) [a veteran's delay in asserting a claim can constitute 
negative evidence that weighs against the claim].  

For those reasons, the Board finds that element (2) is not met as 
to the back claim.

With regard to element (2) and the Veteran's lung disorder, the 
Board again notes that the Veteran's service treatment records 
are silent for complaints or treatment for a lung disorder or 
breathing problems related to exposure to chemicals or other 
hazardous substance.  The Veteran indicated "no" to shortness 
of breath, chronic cough, and asthma on his January 1957 report 
of medical history.  The examining medical officer noted that the 
Veteran complained of sinusitis and hay fever, but noted no 
complications or continuing symptoms.  The examining officer 
further noted that "pleurisy caused pressure in chest 1956," 
but noted that the Veteran "responded to treatment" and did not 
manifest any complications or continuing symptoms.  The Veteran's 
wife stated in her September 2007 statement that when the Veteran 
was hospitalized for a lung condition, the treating physician, 
Captain J.F., M.D., told her that the fact that the Veteran was a 
firefighter and breathed in smoke and was exposed to "various 
chemicals" was a possible reason the Veteran had pleurisy.  

The Veteran's wife's statement lacks probative value for two 
reasons.  The statement was made 50 years after the fact and her 
account of what a health care provider purportedly said, filtered 
as it is through a lay person's sensibilities, is not competent 
medical evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  Moreover, it is unsupported by the contemporaneous 
record that indicates the Veteran's pleurisy condition was 
treated and resolved while he was in service; there was no 
residual manifestation of the pleurisy at the time of discharge 
and there is no evidence it manifested within a year of his 
discharge.  

For those reasons, the Board finds that element (2) is not 
satisfied as to the lung claim.

With regard to the claim for a left leg disorder, the Board notes 
a January 10, 1956, service treatment record entry states that 
the Veteran "was hurt by car falling on knee while upon jack."  
The examination reported a negative finding of injury.  A March 
28, 1955, entry states that the Veteran "ran stick into left 
calf on [unintelligible] when fell thru rack at fire-station."  
The discharge physical and report of medical history at the time 
of discharge do not refer to any leg or knee injury.  The Board 
finds that the evidence in support of element (2) is at least in 
equipoise.

The Board will briefly address the remaining Shedden element of 
the claims for a back and a lung disorder. See Luallen v. Brown, 
8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. 
App. 91, 92 (1995) [the Board has the fundamental authority to 
decide a claim in the alternative].

With regard to element (3), the April 2010 VA examiner found that 
it was less likely as not that any of the claimed disorders were 
incurred during the Veteran's active duty service.  The examiner 
noted that he had reviewed the VA claims folder in detail.  With 
regard to the back, the examiner stated that "there is no 
documented evidence of back injury or illness during active 
military duty;" "there is no continuity in time between his 
[the Veteran's] reported back injury in the military service and 
his current back condition;" and "the injury the he [the 
Veteran] described in military duty is not compatible with his 
current back condition."  The examiner concluded that the 
"current back condition is most compatible with degenerative 
spine disease related to aging and normal progression of 
disease."  There is no other medical opinion of record.  

With regard to the claimed lung condition, the examiner stated 
that there was no documentation of a lung condition during 
service and that the "documented pleurisy was a temporary 
condition that resolved completely without residual."  The 
examiner stated that the Veteran's current respiratory condition 
"is most likely related to his NSC [nonservice-connected] 
smoking history," and to the Veteran's coronary artery disease 
and "intrinsic Asthma."  There is no other medical opinion of 
record.  

With regard to the claimed left leg disorder, the examiner stated 
that the nature and severity of the injury documented during 
service is not compatible with the current knee condition that is 
most likely due to "degenerative knee disease due to age and 
normal progression of the disease.  The examiner also stated that 
the Veteran's chondromalacia is "most likely due to congenital 
or acquired abnormal tracking of the patella and not due to 
remote trauma while on active military duty."  There is no other 
medical opinion of record.  

To the extent that the Veteran's statements or his wife's 
statements can be construed to be evidence of a nexus between the 
Veteran's current conditions and his active duty service, the 
Board observes that there is no evidence in the record to 
indicate either has the requisite training, experience or 
education to make a medical opinion regarding the etiology of any 
of the claimed disorders.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  For that reason, 
their statements are not as probative as the opinion provided by 
the April 2008 VA examiner.

In conclusion, the Board finds that entitlement to service 
connection for a back disorder, a lung disorder and a left leg 
disorder are not warranted.

Residuals of appendicitis
  
The Veteran contends that he suffered from severe abdominal pain 
during service.  After service, he had his appendix removed.  He 
claims that the scar he has as a residual of the surgery should 
be service-connected because he has been told that the abdominal 
pain he experienced during service was likely an early symptom of 
appendicitis.   

The Veteran has stated that he has an abdominal scar as a result 
of surgery to remove his appendix.  The Board observes that the 
Veteran is competent to describe his current symptoms or 
residuals of his disorder, particularly if it is a scar.  See 
Buchanan v. Nicholson, 451 F.3d. 1331 (Fed. Cir. 2006).  Thus, 
element (1) is satisfied.  With regard to element (2), the Board 
notes that the Veteran's service treatment records include 
several references to treatment for and complaints of severe 
abdominal pain.  Element (2) is satisfied.

With regard to element (3), the examiner stated the following:  

There is documentation that the Veteran most likely 
did have a low level chronic appendicitis while on 
active duty.  This condition most likely resulted in 
the episode of ruptured appendix and peritonitis, and 
the complications of bleeding peptic ulcers that 
occurred shortly after he was discharged from military 
duty.  There is a good relationship in time between 
his GI [gastrointestinal] symptoms while on active 
military duty and his subsequent ruptured appendix and 
peritonitis.  Chronic low level appendicitis has been 
recognized in the medical literature to subsequently 
cause acute appendicitis and rupture.

Thus, the April 2010 examiner found it was at least as likely as 
not that the Veteran's ruptured appendix, and the resulting 
surgery, was related to the Veteran's active duty service.  It 
follows that any residuals of the surgery were also related.  For 
those reasons, the Board finds that service connection for the 
Veteran's surgical scar residual of appendicitis surgery is 
warranted.

The Board observes that the examiner went on to conclude that 
"the GI condition has not completely resolved and has no 
residual disability."  The Board finds, however, that the scar 
remains and has not resolved.  


ORDER

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to service connection for a lung disorder to include 
as due to exposure to asbestos is denied.

Entitlement to service connection for a left leg disorder is 
denied.

Entitlement to service connection for residuals of appendicitis 
including a scar is granted subject to controlling regulations 
governing the payment of monetary benefits.



____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


